                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,
v.                                                         Case No.2:18-cr-23
                                                           HON. PAUL L. MALONEY
DILLION LAWRENCE SEMASKY,

                      Defendant.
_______________________________/

                                  ORDER OF DETENTION

       Defendant appeared before the undersigned on November 7, 2018, pursuant to

the Appearance Bond and Order Setting Conditions of Release (ECF #23) after

discharge from in-patient substance abuse treatment.

       Pursuant to 18 USC 3143 and for reasons stated on the record:

       IT IS HEREBY ORDERED that defendant's bond is revoked and defendant shall

be detained pending further proceedings.

       IT IS FURTHER ORDERED that defendant shall continue to not have contact of

any kind, directly or indirectly, with the victim in this case, A.B.R.


       IT IS SO ORDERED.

                                              /s/ Timothy P. Greeley
                                            TIMOTHY P. GREELEY
                                            UNITED STATES MAGISTRATE JUDGE
Dated: November 8, 2018
